Citation Nr: 0401536	
Decision Date: 01/15/04    Archive Date: 01/28/04

DOCKET NO.  02-12 387	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an effective date earlier than May 13, 1993, 
for the award of a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

Maureen A. Young, Counsel



INTRODUCTION

The veteran served on active military duty from November 1944 
to November 1945 and from January 1947 to March 1966, when he 
retired.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
San Juan, Puerto Rico, in which the RO denied entitlement to 
an effective date prior to May 13, 1993, for a TDIU.  

As will be discussed in greater detail below, this appeal is 
being remanded to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the veteran if 
further action is required. 


REMAND

In his August 2002 substantive appeal (VA Form 9) to the 
Board, the veteran requested a hearing before a Veterans Law 
Judge in Washington, DC.  However, in correspondence to the 
RO dated in November 2002 the veteran's representative 
requested that the veteran's request for a Board hearing be 
disregarded.  There was no indication in the correspondence 
from the representative that the veteran had consented to the 
withdrawal of his request for a hearing.  The regulations 
provide that a request for a hearing may not be withdrawn by 
an appellant's representative without the consent of the 
appellant.  38 C.F.R. § 20.7029(e) (2003).  

In a November 2003 letter to the veteran from the Board, the 
veteran was asked to clarify his hearing desires.  Later that 
month, he responded that he wishes to have a Travel Board 
hearing before a Veterans Law Judge at the RO.

A hearing on appeal will be granted if an appellant, or his 
representative, expresses a desire to appear in person.  38 
C.F.R. § 20.700 (2003).  The importance of responding to a 
request for a hearing is recognized under 38 C.F.R. § 
20.904(a)(3) (2003), as a Board decision may be vacated when 
there is a prejudicial failure to afford an appellant a 
personal hearing.  Thus, in order to ensure full compliance 
with due process requirements, the RO must schedule such a 
hearing.  38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. §§ 
20.700, 20.703, 20.704.

Accordingly, this case is remanded for the following action:
The veteran should be scheduled, in 
accordance with appropriate procedures, 
for a personal hearing before a Veterans 
Law Judge at the RO.  38 U.S.C.A. § 7107 
(West 2002).  A copy of the notice to the 
veteran of the scheduling of the hearing 
should be placed in the record, keeping 
in mind the 30-day advance notice 
requirement specified at 38 C.F.R. § 
19.76 (2003).

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (Court) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



_____________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board is appealable to the Court.  This remand is in 
the nature of a preliminary order and does not constitute a 
final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2003).

